Title: To George Washington from James Rumsey, 5 September 1786
From: Rumsey, James
To: Washington, George



Dr General.
Alexandria Septr 5th 1786

I was Verry Sorry to hear that it was Sickness prevented you from Comeing to The meeting at Seneca, Go venor Johnson and

Lee was also Sick and Could not attend therefore Their was no Board. It would Oblige me much if The next meeting was to be at the great falls as their is Several persons whose presence will Be Nescessary that Objects to going Over to the maryland Side an account of the Bad attention to that ferry, and Dearness of it, I am Convinced that the maryland gentlemen would wish to See the works at the great falls, and therefore think that they will have no Objection to meeting their.
Inclosed is an account of the Expence of your Buildings at Bath It amounts to a Considerable Sum higher than I Expected the ac[c]t is Stated in penns. Currencey. The Stone work of the Celler is Extended at an astablished price that I had from Every person that I had work of that kind Done for, when I found Every thing. The underpinning the kitchen and kitchen Chimney I Estamated at ten pounds ten Shillings a particular account of it Being Neglected, But I Beleive it To Be Set Loe, The nails, Glass Locks and hinges are high, But they are at the prices that we was Obliged to give at Bath for them, I am not Quite as To the amount of the money I have Receivd of you But I think it is as follows,—Viz.

               
                  paid to Mr Herbert
                  £40.0.0
               
               
                  my first Devidend to potomack Co.
                  3.6.8
               
               
                  Receivd for Rent of houses
                  9.0.0
               
               
                  paid me at your house
                  20.0.0
               
               
                  
                  72.6.8
               
            
I am not Very Clear but the money I got at your house was twenty five pounds but I gave a Receipt for it which will Show the amt—the Boat will be tryed this week on the Oreginal plann you Shall Immediately Hear what Suckcess—I am with Every Sentyment of Regard your most obt Very hbl. Servt

James Rumsey

